Sanders, J.
(dissenting) — Mighty Movers, Inc., asserted article I, section 5 of the Washington Constitution as an affirmative defense to the city of Seattle’s action commenced against it for fines and penalties. Despite this bulwark constitutional provision’s unequivocal guaranty that “[e]very person may freely speak, write and publish on all subjects, being responsible for the abuse of that right” (article I, section 5), today’s majority denies Mighty Movers the right to speak, write, and publish in a manner utilized since statehood. I dissent.
I. Seattle Public Utility Poles Are Public Fora
Article I, section 5 differs significantly from the First Amendment, and it is well settled its protections afforded constitute a “preferred right.” O’Day v. King County, 109 Wn.2d 796, 803-04, 749 P.2d 142 (1988). Because of this preference we have repeatedly held it more protective of the Washington citizen’s right to free speech than its federal counterpart in the areas of overbreadth and time, place, and manner restrictions. See Collier v. City of Tacoma, 121 Wn.2d 737, 747-48, 854 P.2d 1046 (1993); O’Day, 109 Wn.2d at 803-04.
But the time, place, and manner restriction at issue here flatly prohibits “anyone [from] affix [ing] any handbill, sign, or poster upon any traffic control device, utility pole, lamp post, City-owned structure, or City-owned tree or shrubbery in any public place.” Seattle Ordinance 117066, § 1 (Mar. 7, 1994) (emphasis added), codified at former Seattle Munici*365pal Code 15.48.100 (1994). The only exception to this wholesale proscription is the grossly insufficient alternative to use “poster boards and kiosks that are designated for handbills and signs.” Id,.9 Thus, while article I, section 5 of our constitution allows the citizens to speak “freely,” exercise of this right was limited to a handful of unlikely places designated by the city.
The principal issue here is whether public utility poles in Seattle constitute a traditional public forum in which Washingtonians have enjoyed a right of access to communicate their thoughts, ideas, and views.10 The majority’s approval of this speech infringement is based on its bare assertion “utility poles are not a public forum.” Majority at 360. To reach its result the majority cites City Council of Los Angeles v. Taxpayers for Vincent, 466 U.S. 789, 104 S. Ct. 2118, 80 L. Ed. 2d 772 (1984), wherein the United States Supreme Court held utility poles in Los Angeles were not public fora under the First Amendment. But the Supreme Court so held because those free speech proponents “fail[ed] to demonstrate the existence of a traditional right of access respecting such items as utility poles for purposes of their communication comparable to that recognized for public streets and parks.” Id. at 814. Though the majority attempts to broaden Vincent beyond its factual context, the Supreme Court found the Los Angeles ordinance unconstitutional as applied, “limit [ing its] analysis of the constitutionality of the ordinance to the concrete case before [the Court].” Id. at 803. Contrary to that expressed by our majority, the Supreme Court did not suggest that utility *366poles would never be a public forum but rather on that specific factual record pertaining to Los Angeles, they were not proved to be such.11
The majority nonetheless clings to the federal result from this wholly different factual context,12 asserting this court’s reliance on federal public forum analysis compels identical results in Seattle. I disagree. Unlike the Los Angeles free speech proponents in Vincent, Mighty Movers submitted a wealth of uncontroverted factual support for the proposition that Seattle utility poles have been traditionally and historically used as a forum for communication. See infra pp. 370-71. Vincent’s self-imposed limitation of its holding “to the concrete case before [the Court],” Vincent, 466 U.S. at 803, readily distinguishes our case, as, in theory, it must.
That said, Mighty Movers did not raise the First Amendment in defense to the city’s lawsuit; rather it claimed our state constitution should control the question presented. “Ordinary rules of textual and constitutional interpretation, as well as the logic of federalism, require that meaning be given to the differences in language between the Washington and U.S. Constitutions, and that even identically worded provisions be interpreted independently . . . .” Robert F. Utter & Hugh D. Spitzer, The Washington State Constitution: A Reference Guide 10 (2002). Regardless of what previously transpired in federal First Amendment litigation — on a different factual record no less — it cannot rob our state constitution of its independent life and vitality.
As this court reaffirmed over a decade ago:
*367“[T\his court has a duty, where feasible, to resolve constitutional questions first under the provisions of our own state constitution before turning to federal law” We do so because in addition to our responsibility to interpret Washington’s constitution, we must furnish a rational basis “for counsel to predict the future course of state decisional law.” We recognize that the free speech clauses of the state and federal constitutions are different in wording and effect, but that the result reached by previous Washington cases in general adopted much of the federal methodology for application to state constitutional cases. The federal cases cited here and in our prior decisions are used for the purpose of guidance and do not themselves compel the result the court reaches under our state constitution.
Collier, 121 Wn.2d at 745-46 (emphasis added) (citations omitted) (quoting O’Day, 109 Wn.2d at 801-02, and State v. Gunwall, 106 Wn.2d 54, 60, 720 P.2d 808 (1986)). Thus, Vincent is instructive at best and inapposite at worst.
Collier, however, is directly on point. There we applied article I, section 5 to staked political signs in parking strips between streets and sidewalks. Id. at 746-47. Beginning with the tenet that parks, streets, and sidewalks qualify as traditional public fora, we held, “[t]he parking strips ... lie between the ‘streets and sidewalks’ and thus are part of the ‘traditional public forum’. ” Id. at 747 (footnote omitted). Collier consequently invalidated that portion of the city ordinance prohibiting the staking of political signs in this area. Id. at 763. While staking political signs in parking strips is somewhat different from posting on utility poles, many of these utility poles were also located on parking strips.
Holding parking strips were part of the public forum, Collier cited some federal precedent. See id. at 746-47 (quoting and citing Burson v. Freeman, 504 U.S. 191, 196-97, 112 S. Ct. 1846, 119 L. Ed. 2d 5 (1992); Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 45, 103 S. Ct. 948, 74 L. Ed. 2d 794 (1983); and Hague v. Comm. for Indus. Org., 307 U.S. 496, 515, 59 S. Ct. 954, 83 L. Ed. 1423 (1939) (opinion of Roberts, J.)). However none of those cases held parking strips were part of the public forum. Collier *368did not conclude parking strips were part of the public forum because of United States Supreme Court precedent. There simply wasn’t any. Rather it was our state constitution which compelled Collier’s result. See id. at 745-46. Indeed the United States Supreme Court has yet to address whether parking strips anywhere are public fora under the First Amendment. Accepting the majority’s position that federal methodology ipso facto compels any particular result would require this court to one day overrule Collier in the event the Supreme Court someday holds any parking strip anywhere is a nonpublic forum under the First Amendment. This would undeniably violate our “duty” to interpret article I, section 5, independent of the federal constitution. O’Day, 109 Wn.2d at 801.
Nor is the authority cited by the majority persuasive to the contrary. First, Bering v. Share, 106 Wn.2d 212, 721 P.2d 918 (1986), did rely on federal precedent to hold streets and sidewalks were public fora under the state constitution. Id. at 221-22. However, that analysis was compelled by the fundamental rule that the federal constitution establishes a floor beneath which our state constitution cannot sink. World Wide Video, Inc. v. City of Tukwila, 117 Wn.2d 382, 387, 816 P.2d 18 (1991). Thus, a public forum under the First Amendment is necessarily a public forum under article I, section 5, thereby requiring no independent state analysis to conclude sidewalks and streets are public fora under the state constitution. The majority’s reliance on Bering is misplaced.
Second, the majority’s citation to Southcenter Joint Venture v. National Democratic Policy Committee, 113 Wn.2d 413, 780 P.2d 1282 (1989), is equally unconvincing. That case addressed whether state action must be found under article I, section 5 to find a constitutional violation. Id. at 419. Recognizing the structure of the constitution requires state action in some contexts, we rejected the National Democratic Policy Committee’s request to essentially “declare that our state constitution grants an entirely new kind of free speech right — one that can be used not only as a *369shield by private individuals against actions of the state but also as a sword against other private individuals.” Id. at 421. Rather than asking this court “to act contrary to the fundamental nature of our own state constitution,” id., Mighty Movers merely asks this court to independently analyze Seattle’s sign posting tradition under accepted methodology.
Traditional public fora under article I, section 5 are those public properties which “ ‘by long tradition or by government fiat have been devoted to assembly and debate.’” City of Seattle v. Huff, 111 Wn.2d 923, 927, 767 P.2d 572 (1989) (quoting Perry Educ. Ass’n, 460 U.S. at 45, and citing Cornelius v. NAACP Legal Def. & Educ. Fund, Inc., 473 U.S. 788, 802, 105 S. Ct. 3439, 87 L. Ed. 2d 567 (1985)). Speech restrictions in the public forum must satisfy strict scrutiny to pass constitutional muster. See Collier, 121 Wn.2d at 747.
Unlike those at issue in Vincent, these utility poles qualify as public fora under the unchallenged facts in this record. Many of the utility poles at issue here were located in parking strips, which Collier holds are part of the public forum under our state constitution. Collier, 121 Wn.2d at 747. Furthermore, this record demonstrates posting, especially on utility poles, has been a generally employed method of communicating in Seattle for nearly a century. Amongst the substantial and uncontroverted historical evidence in this record is a survey of historical photographs dating back to the 1920s prepared at the city’s request. The survey demonstrates that from the reviewed photographic evidence, posters and handbills are evident on 11 percent of the poles photographed. The record also includes a 1910 photograph depicting members of the Washington Equal Suffrage Association posting political signs “in typical Seattle style.” Clerk’s Papers (CP) at 708. Moreover a letter dated November 24, 1992 from then Seattle City Council President George Benson states, “It was prior to the election of 1981 that I mounted a campaign to eliminate bill posting on utility poles,” indicating the existence of posting *370for at least the prior 23 years. CP at 735. The record also includes a “Poster Removal Program Survey” completed by the Seattle Conservation Corps, which contains at least 348 photographs taken in 1993 and 1994, depicting Seattle utility poles covered in hundreds of temporary signs. CP at 532-624.
Furthermore, despite the majority’s indifference, posting has been an accepted — and statutorily mandated — avenue of communication since before statehood. An 1895 Washington law provided:
Public places for posting notices.
Sec. 110. At the annual town meeting in each year, the legal voters present at each meeting shall determine and designate three places in the town as public or the most public places of such town, and that all legal notices required to be posted in three public or the most public places of a town shall be posted up at such places. . . .
Laws of 1895, ch. CLXXV, § 110. This law explicitly provided that voters had a duty to identify public places for posting of legal notices. Similarly the Washington Territorial Code of 1881 mandated that execution sales be published by “posting written or printed notice of the time and place of sale in three public places of the county where the sale is to take place.” Code of 1881, ch. XXXTV, § 359(1).
Yet the majority discounts this evidence by placing undue reliance on language in Vincent regarding “ ‘ “time out of mind.” ’ ” Majority at 355 (quoting Vincent, 466 U.S. at 813) (quoting Hague, 307 U.S. at 515-16). However this language was a specific reference to streets and parks, not a constitutional requirement that every traditional public forum may exist only if it has so existed for “time out of mind.” Such a standard proffered by the majority would preempt from consideration any forum which did not exist in ancient Greece, eliminating consideration of not only utility poles but also airports, railroad stations, electronic communication, and virtually every incidence of modern life. For example when International Society for Krishna *371Consciousness, Inc., v. Lee, 505 U.S. 672, 683, 112 S. Ct. 2701, 120 L. Ed. 2d 541 (1992) held airports were not public fora, the Court did not look to the practices of antiquity but rather asked the more meaningful question of whether an airport’s “ ‘principal purpose [was the] free exchange of ideas.’” Id. at 679 (quoting Cornelius, 473 U.S. at 800). Moreover the Court rejected the argument that it would consider the traditional role of any particular government property only in connection with other analogous properties, concluding each forum analysis would require “a new inquiry whether the transportation necessities [were] compatible with various kinds of expressive activity.” Id. at 681 (emphasis added). Thus the traditional public forum analysis must consider the actual and traditional use of the property at issue. The actual and traditional use of Seattle utility poles has, in fact, been a forum for communication of ideas.
More fundamentally our state constitution cannot be paralyzed in its application to those factual circumstances which existed only at ratification much less the millennia preceding it. It is a statement of general principles to govern the relationship between the private citizen and his or her government. “[T]he constitution was formulated not for a day or a year, but for all time.” State ex rel. Mullen v. Howell, 107 Wash. 167, 180-81, 181 P. 920 (1919).
In search of further support to justify its denial of free speech the majority cites a statutory prohibition against posting on utility poles “[advertising signs, posters, vending machines, or any similar object which presents a hazard to, or endangers the lives of, electrical workers.” Former RCW 70.54.090(1) (1953), cited in majority at 357 & n.8. This statute was enacted in 1953, Laws of 1953, ch. 185, § 1, 74 years after statehood. Three reasons negate the majority’s reliance on this statute. First, the statutory prohibition against utility pole posting is limited by its terms to those situations “which present[ ] a hazard to, or endanger[ ] the lives of, electrical workers,” a much narrower prohibition than the Seattle ordinance which completely prohibits private postings without regard to place or manner. Second, *372the prohibition took effect well after the posting laws quoted above, one of which applied to Washington citizens before the October 1889 ratification of the Washington Constitution. And finally, even if RCW 70.54.090 attempted to restrict that constitutionally protected public free speech forum, the constitutional rights of our citizens may not be altered by statute. As is expressly stated, “The provisions of this Constitution are mandatory, unless by express words they are declared to be otherwise.” Const, art. I, § 29. Nothing in article I, section 5 softens the mandatory protection of the right to speak freely, and nothing allows such abrogation by statute. If it did, article I, section 29 would be rendered meaningless.
As such, the public utility poles at issue in this case are public fora and are subject to strict scrutiny.13
II. Strict Scrutiny Commands Invalidation
A regulation burdening speech in a public forum must be (1) content neutral, (2) narrowly tailored to serve a compelling interest, and (3) leave open ample alternative means of communication to withstand constitutional challenge. Collier, 121 Wn.2d at 747. The burden is on the city to justify any restriction on speech, Ino Ino, Inc. v. City of Bellevue, 132 Wn.2d 103, 114, 937 P.2d 154, 943 P.2d 1358 (1997), and it must prove each of these elements, Collier, 121 Wn.2d at 753. The city fails its burden because this antiposting ordinance is neither content neutral nor narrowly tailored to serve a compelling state interest.
This ordinance is not content neutral because it specifically exempts from its application “traffic, parking and other regulatory signs posted under the auspices of a public agency with the permission of the City.” Former Seattle *373Municipal Code (SMC) 15.48.100. Thus, for example, the city might post a notice of land use action on a utility pole consistent with the ordinance although a private person would be denied the equivalent opportunity to post an identical handbill protesting the action. In other words the ordinance facilitates government speech while prohibiting private speech. This is not neutrality. See Dimmitt v. City of Clearwater, 985 F.2d 1565, 1572 (11th Cir. 1993) (ordinance prohibiting display of any flag, but specifically excepting government flags, was not content neutral and therefore unconstitutional); Village of Schaumburg v. Jeep Eagle Sales Corp., 285 Ill. App. 3d 481, 487, 676 N.E.2d 200, 204, 221 Ill. Dec. 679 (1996) (same).
Nor is the antiposting ordinance at issue narrowly tailored to serve a compelling state interest. A compelling purpose must be a fundamental one, and the ordinance must be a reasonable vehicle to achieve that purpose. Collier, 121 Wn.2d at 754. The court determines the reasonableness of a time, place, and manner restriction by analyzing the public interest purportedly advanced by the regulation and the extent of the restriction. Id. This ordinance is exceedingly broad: “It is unlawful for anyone to affix any handbill, sign, or poster upon any traffic control device, utility pole, lamp post, City-owned structure, or City-owned tree or shrubbery in any public place.” Former SMC 15.48.100 (emphasis added). Given the broad sweep of the ordinance it is difficult to argue every application of the ordinance is necessarily narrowly tailored to advance a “compelling” interest.
The city claimed numerous justifications for the ordinance, such as fire safety, utility worker safety, traffic safety, and aesthetics.
First, this court has readily rejected aesthetics as a compelling interest to justify limitations on otherwise protected free speech activity. “Although aesthetics has been determined to be a significant governmental interest, it has not been determined to be an interest sufficiently compel*374ling to justify restrictions on political speech in a public forum.” Collier, 121 Wn.2d at 754 (citation omitted).
Second, even assuming some or all of the above concerns are “compelling,” posters could be taped rather than nailed or stapled, and no more than one layer of postings might be allowed. Yet the ordinance at hand made no such distinction but rather imposes an absolute proscription against speech in the designated area. Moreover, the city’s claims that utility workers may be injured by nails in the utility poles and that multiple layers of postings make it difficult to climb poles are belied by the government exemption to do just that, namely to post “traffic, parking and other regulatory signs posted under the auspices of a public agency with the permission of the City.” Former SMC 15.48.100. I posit a nail posting a traffic, parking, or regulatory sign can cause just as much injury as a nail posting a political sign. Indeed, the ease with which the city could have narrowed the focus of the ordinance to address alleged worker and traffic safety issues is illustrated by Seattle Ordinance 121038, passed December 16, 2002, which obviously serves as an example of how the ordinance could have employed a narrower approach in lieu of an outright ban on private posting.14
*375CONCLUSION
The majority inappropriately distorts federal constitutional precedent without regard to its factual context and undermines an independently ascertainable state constitutional result. Because of Washington’s and Seattle’s rich history of posting on utility poles, such is a public forum worthy of the highest constitutional protection under article I, section 5. And because the restriction at issue cannot survive strict scrutiny, it must fail. I would affirm the Court of Appeals and dismiss this action against Mighty Movers, thus compelling my dissent from a majority which turns its back on the citizens’ right to “freely speak, write and publish on all subjects.” Const, art. I, § 5.
Chambers and Owens, JJ., concur with Sanders, J.

 This record demonstrates there were 11 such kiosks at the time the city filed the instant lawsuit, which equates to one kiosk for every 51,216 Seattle residents. See City of Seattle, City Profile, at http://www.seattle.gov/oir/datasheet/ locatiomhtm (last visited Sept. 1, 2004) (providing that Seattle’s population as of 2000 was 563,374 people).


 Because Mighty Movers argues overbreadth in its facial challenge to the constitutionality of the city ordinance, it is irrelevant the speech at issue in the present case is commercial rather than political. See City of Seattle v. Webster, 115 Wn.2d 635, 640, 802 P.2d 1333 (1990). That said, I emphasize article I, section 5 makes no distinction whatsoever between one type of speech and another. Though it seems elementary, article I, section 5 by its very terms protects all speech with equal force regardless of the nature of the message conveyed.


 Indeed, to expand Vincent’s “holding” beyond its factual context contradicts the true definition of the term, which is “[a] court’s determination of a matter of law pivotal to its decision; a principle drawn from such a decision.” Black’s Law Dictionary 749 (8th ed. 2004).


 Describing Vincent’s shortcomings one prominent scholar opined: “In a cloud of logic that threatened quickly to evaporate in circles of tautology, the Court argued that these signposts were not public forums because the Constitution didn’t say they were.” Laurence H. Tribe, American Constitutional Law § 12-24, at 996 (2d ed. 1988). Though Vincent is factually distinguishable, I join Professor Tribe’s prophetic criticism which applies to today’s majority with equal force.


 The majority’s claim that this view would lead to overpasses and city-owned shrubberies qualifying as public fora is unfounded. Any speech proponent in the future would have to show the same tradition and right of access as Seattleites have shown with respect to public utility poles between the street and sidewalk. I agree with the majority that “[tjhere must be some point at which the government’s relationship to things under its dominion and control is treated in the same manner as a private owner’s property interest in the same kinds of things.” Majority at 360. But that point is not here.


 The amended antiposting ordinance reads in part:
A. Handbills, signs and posters may be affixed to City-owned utility poles, lamp poles and traffic control devices under the control of the Seattle Department of Transportation, except for freestanding stop signs and yield signs, and their posts, in accordance with the rules promulgated by the Director of the Seattle Department of Transportation pursuant to Chapter 3.02, the Seattle Administrative Code. Those rules shall regulate the time, place and manner of posting so as to advance the public purposes stated above so that (1) members of the public are afforded reasonable access to exercise their free speech rights, including being able to place signs at a height determined by the Director to be reasonable, consistent with other public purposes, which height shall not be greater than twelve (12) feet from the surface of the ground; and (2) handbills, signs, and posters affixed to any City-owned traffic control device, utility pole or lamp post will not unreasonably (a) contribute to a traffic hazard; (b) contribute to a safety hazard to anyone working on a utility pole, lamp pole or traffic control device; (c) contribute to a risk of fire; (d) contribute to visual blight; or (e) cause damage to City-owned property.
SMC 15.48.105(A) (2002).